Citation Nr: 1527197	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus/planovalgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma.  The Veteran's claims file was permanently transferred to the jurisdiction of the Waco RO in August 2009.  

The Veteran testified before the undersigned at an October 2011 Travel Board hearing; a transcript of that proceeding has been associated with the claims file.  

In March 2012, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a total rating based on individual unemployability has been raised by the record in a January 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board requested that the file be returned to the examiner who performed the VA examination of the feet in February 2011 for an addendum report addressing the severity of the service-connected pes planus/plano valgus disability considering the X-rays of the feet that were ordered in association with the examination but had not been provided to the examiner at the time the examination report was prepared.  The remand also directed that if the VA examiner who performed the February 2011 examination of the feet was not available, the Veteran should be provided a new examination.  In February 2013, an addendum report was provided; however, it was not provided by the same examiner who performed the February 2011 examination and the examiner did not address the severity of the Veteran's condition.  The Board finds this addendum not wholly sufficient as explained above.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for this claim.  See Stegall, 11 Vet. App. at 268.

As over four years have passed since the last VA examination, the Board finds it likely that this disability may have evolved since the last examination and that a current examination is needed to accurately assess the severity of the Veteran's service-connected pes planus/plano valgus disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected pes planus/plano valgus disability.  

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's pes planus/plano valgus disability and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should also address the impact of the disability on the Veteran's daily life and occupational functioning.  

2.  After undertaking any additional development deemed to be appropriate, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




